PER CURIAM.
The Petitioner seeks Writ of Certiorari to review the order of the Judicial Referee in a claim filed under the Medical Malpractice Reform Act. The Referee’s order terminated the panel by reason of expiration of certain time periods specified by statute. See Section 768.44, Florida Statutes.
The Judicial Referee was correct. The jurisdiction of the Medical Mediation Panel ceased when the case did not proceed within the time the statute mandates. See Rule 20.190, Florida Rules of Mediation Procedure.
There is a point we consider should be mentioned. We note that under the assignment of cases in many circuits, a judge other than the Judicial Referee to whom the case is assigned may undertake to perform acts on behalf of the Judicial Referee. We seriously question, without deciding, the validity of the practice.
CERTIORARI DENIED.
McCORD, C. J., BOYER, J., and McLANE, RALPH M., Associate Judge, concur.